Citation Nr: 0740772	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-32 034	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUE

Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1957.


FINDING OF FACT

The veteran did not have active service during a period of 
war.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
disability pension benefits are not met. 38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.2 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides for the payment of subsistence pension 
benefits to veterans who are permanently and totally disabled 
from a nonservice-connected disability that is not the result 
of willful misconduct and who have 90 days or more of service 
during a period of wartime.  38 U.S.C.A. § 1521.  This 
benefit is limited to veterans who have the requisite active 
wartime service.  Here, the veteran served on active duty 
from September 1955 to August 1957.  There is no recognized 
period of wartime between the end of the Korean Conflict 
(January 31, 1955) and the beginning of the Vietnam Era 
(August 5, 1964).  38 U.S.C.A. § 3.2.  

We observe that in support of his claim, the veteran 
submitted a copy of an Honorable Discharge form, showing that 
he was discharged from the United States Army in September 
1961.  This date corresponds with the terminal date of his 
Army reserve obligation as shown on his DD Form 214.  If a 
veteran served on active duty in Vietnam between February 28, 
1961, and August 5, 1964, such service is considered wartime 
service for purposes of authorizing VA pension benefits.  
38 C.F.R. § 3.2.  However, as the veteran does not contend 
that he had active service other than from September 1955 to 
August 1957 (indeed, these are the dates he himself has 
reported throughout the course of this appeal and other VA 
claims) or that he served in Vietnam between February 1961 
and September 1961, the Board finds that further evidentiary 
development to ascertain whether he had additional active 
service is not required.  IF the veteran in fact had such 
service, he is hereby notified to report it and provide 
appropriate documentation to the VA, so that his claim may be 
revisited.  

As a matter of law, because the veteran does not have the 
requisite service during a period of war, he is not eligible 
for nonservice-connected pension benefits and his appeal must 
be denied on the basis of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, as 
the law is determinative, duty to notify and assist 
provisions are not applicable to this claim.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).


ORDER

Eligibility for nonservice-connected pension benefits is 
denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


